﻿It is a great honour for me to be addressing the Assembly today. It is my pleasant task, Mr. President, to offer you Seychelles' congratulations on your election, which is proof of the confidence all our delegations have in you. In selecting you, the General Assembly of the United Nations is paying a special tribute to Nigeria and, moreover, to Africa. I would also like to pay a tribute to the Secretary-General for his devotion to his task and his tireless efforts in the service of peace and development.
From its beginnings, the United Nations has played an essential role. Without dwelling on the results of its activities, we know that the United Nations has remained the only place where peaceful solutions have been sought ceaselessly. This aspiration and this perseverance alone proves that the United Nations is a symbol of all that is best in the international community. At its inception, the United Nations numbered only 50 States today, more than 40 years later, that number has more than tripled. Nevertheless, just as it did in the earliest days of its existence, the United Nations needs support  it needs a strengthening of that agreement to co-operate by all the States which share the legitimacy of its ideals. The preamble of its Charter, with the words ,We the people of the United Nations ... ,, calls for just this attitude of mutual understanding.
Because of co-operation by the international community, the world we see before us is one which is completely different from anything humanity experienced 50 and 100 years ago and more. In a world where coin tries are becoming more and more interdependent with every passing year, all the problems we face become universal ones.
The quest the United Nations has led so arduously under the banner of understanding, detente and negotiating has beyond a doubt our enthusiasm and our energies towards a more just and balanced world. However, the task is not complete in the domains of peace and disarmament, indebtedness and famine and the environment and its protection.
We must therefore adopt a positive strategy and as concrete resolutions as possible to meet the dangers which, unfortunately, are more than a mere threat. We can now affirm that what brings us closer together is much greater than what divides us. Over the past year the peoples of the world have made tireless efforts to defend peace and promote development. We can appreciate the positive results achieved through these efforts, and we are aware of the many achievements that have been made possible because of the United Nations. The climate of detente and peace must now be strengthened in all parts of the world, including the Indian Ocean region. It is in this spirit that we wish to express our hopes that military and nuclear arsenals will soon be dismantled. To do this it is imperative that all countries concerned, coastal or non-coastal, make the necessary efforts to bring about an early meeting of the International Conference on the Indian Ocean as a Zone of Peace. We must all contribute to the achievement of the ultimate objective, that is to say, the elimination of nuclear weapons and, ultimately, total disarmament.
All those who have begun to work to this end are to be thanked, as long as their activities are not illusory and the process is genuinely activated. Because what is at stake here is not just ethics or aesthetics but political issues in the noblest sense of the word.
Indeed, how can we conceive of economic recovery on a global scale if it is to be translated into the destruction of the environment, natural resources and ecosystems, which are so fragile? We are quite rightly worried about the damage that is being inflicted more and more upon our planet and, about the threats to our future, whether it be a matter of the global warming, desertification, deforestation, or pollution of the waters or of the atmosphere or the transboundary movements of toxic wastes, the problems of the environment can be solved only at the world level. That is why considerable progress has been made very quickly in achieving international agreement on these questions in order to protect our planet for future generations, for the truth is that we live in an interdependent world. The problems of the environment in one country have immediate ramifications in neighbouring countries, and ultimately throughout the world. It is a problem common to us all, one that knows no political or ideological frontiers. We must act in concert.
Never has man been so powerful - thanks to scientific and technological advances. Today, it is possible for him to correct the devastating errors of the past to use his knowledge for the sake of the environment; to try new methods in order to protect what is roost precious to us. We must act with determination and translate our good intentions into deeds. We must make concrete proposals and ensure that they are implemented.
lb this end, the Seychelles, whose survival depends very largely on its maritime environment, is justifiably worried about the consequences of climatic changes resulting from global ecological imbalance. We cannot remain indifferent to such a phenomenon, particularly since two thirds of our archipelago comprises atolls threatened with submersion if the sea-level continues to rise at its present rate.
We therefore welcome the Montreal Protocol on Substances that Deplete the Ozone layer and find it very reassuring that several countries have shown themselves ready to undertake a gradual elimination of destructive substances.
I agree that there can be no immediate response or magic solution to the tragedy of today, the steady worsening of our environment. But we must shoulder our responsibilities and take appropriate action. Here again, commitments and mutual concessions are necessary and they must be brought about at an early date.  History is in constant movement urging humanity to acquire new machinery for its own protection and survival. Machinery already exists for international co-operation thanks to which a number of important natural sites have been saved from annihilation. I am referring to the Convention on the world heritage. It is within the framework of this Convention that the Republic of Seychelles gave as a gift to humanity one of its islands, Aldabra. Since 19 November 1982, this jewel of nature has been a universal nature and peace conservation site. We believe that within the framework of this Convention, more sites, particularly those of an ecological nature, could be safeguarded and protected for future generations. 
Within this context, we support the proposal to levy an international tax on pollution. The revenue thus obtained could be used for the implementation of ecological preservation programmes or programmes for restoring damaged ecosystems. This revenue would also go to finance environmental protection programmes of developing countries, the vast majority of which today are playing a major role in the preservation of our planet. Not only do they receive practically nothing in return, but the effects of the external debt have turned them into net exporters of capital. This new tax would help restore the flow of credit and finance development activities that could improve conditions of life.
There is another environmental problem, one that is even more disastrous and more urgent - that of toxic waste dumped clandestinely on the high seas. Toxic substances have already been dumped secretly in the waters of the south-west pact of the Indian Ocean near our coast. After a long time now zones in the south of the Pacific as well as in the Caribbean have been used for this purpose. Now these zones are saturated and the multinationals have endeavoured to find new sites in the developing countries, particularly in Africa, for the dumping of toxic materials. Small island States in particular have little means of countering this problem. 
Let me take the case of my own country. Seychelles has a hundred or so islands and an exclusive economic zone of 1 million square kilometres. Members will understand that to patrol the territory is neither easy nor indeed possible. On the other hand, we have neither the means nor the necessary resources to exercise our jurisdiction over this vast tract of ocean. How then can prevent a ship from dumping its toxic waste in our waters or on one of our more remote islands? What kind of action can be taken in such circumstances?
The last summit meeting of the Non-Aligned Countries, held in Belgrade, ended with an appeal to States to adopt effective measures, including conventions and other appropriate juridical instruments, to interdict the dumping of toxic and other dangerous wastes in the territory of third-world countries. It was also proposed that developed countries should adopt strict administrative and legal measures which would prohibit the export of toxic waste to developing countries. My country, in its turn, urges here solidarity and co-operation on the part of the international community to see that these proposals are translated into deeds.
Furthermore, industrialized countries must understand that their energy consumption is the greatest cause of pollution of the biosphere. The use of those kinds of energy sources in developing countries is undesirable. The technologies of the industrialized countries are often either inappropriate or not easily adapted to the social and economic situation of developing countries. Those countries need adapted technologies - non-polluting technologies - as well as appropriate technologies for the preservation and promotion of the environment.
What we want here is not complacency or complicity but rather solidarity, which falls outside any polemical context. We want to re-examine the terms of the problem in favour of man and his environment within the framework of the economic stakes. We must, however, concede that because of our lack of historical vigilance we are witnessing today an alarming world ecological intolerance. We see before our very eyes an ineluctable widening of the gap between the growth of the industrialized world and the economic prospects of the developing countries: national debt, stagnation of and investment, a drop in commodity prices, and so forth.
The environment can be protected only if hunger and poverty are eliminated, A world in which poverty is endemic is likely to suffer ecological disasters. Debt-servicing and the drop in commodity prices have obliged many developing countries to over-exploit their natural resources to maintain their export earnings. Debts they cannot pay have led those countries, which depend above all on the export of commodities, to over-exploit their soil, and as a result they have turned arable land into desert. It is essential to find solutions to alleviate the debt burden that represent a more equitable distribution of responsibilities between creditor and debtor countries. 
The pursuit of an environmental policy compatible with the objectives of lasting development is practical only within the framework of a rationale economic order, because the present system perpetuates underdevelopment. It constitutes the principal source of pollution. It pollutes through hunger and the exploitation of the weakest.
This is not the time for utopian writings, complete with safaris and coconut trees, nor for chroniclers who write so prettily of the flowers of culture, of poverty. There must be solidarity - it is more than ever necessary - because poverty is not inevitable, nor is it a genetic trait. Such solidarity must be demonstrated above all in the international economy. The poorest countries must benefit in particular from the support of the international community. The flow of financial resources to developing countries must be increased substantially. Multilateral organizations in particular must contribute. Their help is needed more than ever before.
It is therefore indispensable that the financial resources made available to developing countries be adequate to enable them to pursue a sound economic policy, and there must also be respect for the priorities of the beneficiary countries rather than those at the donor countries. We must put an end to the era of ecological negligence if we want to prevent the world from being stripped of its forests and marine life and to avoid the danger of the rising sea level and continuous climatic fluctuations. The sources of the deterioration of the environment must be identified, and strategies requiring lasting action must be adopted.
If those complex problems are to be dealt with, it is imperative that the international community as a whole - including scientists. Governments and non-governmental organizations - take part in the process of eliminating those scourges that impede the harmonious and integrated concerted management of the world heritage of nature that is our environment. The protection of the environment should be considered an integral part of the development process.
If we wish to promote international co-operation that will be effective in the protection of the environment, we must reach agreement on the concept of lasting development. This concept should include satisfying the fundamental needs of all people, stable economic growth, and, above all accelerated development for the developing countries and an improvement in the quality of life.
In this regard I hope that the 1992 Conference will include on its agenda problems relating to the environment within the context of the new realities of economic and social development. Experts from more than 50 countries are already examining the concrete problems relating to an ecological renascence. We share the conviction that wisdom demands that we work together intensively and with a genuine commitment to sharing our global responsibilities if we are to preserve the dignity of mankind.
